OPINION
By STEVENS, PJ.
This is an appeal on questions of law from a judgment and order of the Court of Common Pleas of Cuyahoga County, overruling defendant’s (appellant’s) motion to dismiss plaintiff’s (appellee’s) petition for alimony because of an alleged conflict of jurisdiction between the Court of Common Pleas of Cuyahoga County and the Court of Common Pleas of Stark County.
It is asserted in the briefs of counsel that defendant instituted a divorce action against plaintiff in Stark County and procured personal service upon her in that action, before service upon defendant was had in plaintiff’s alimony action in Cuyahoga County.
However, there is no bill of exceptions filed in this case, no agreed statement of facts, or anything from which this court could properly determine the existence of a conflict of jurisdiction.
It being incumbent upon appellant to affirmatively show the existence of prejudicial error in the proceeding in the Court of Common Pleas which is under review, before he is *130entitled to relief from a reviewing court, and there being no such showing on the record before us, this court has no alternative but to affirm the judgment of the trial court. Judgment affirmed. Exc. Order see journal.
HUNSICKER & DOYLE, JJ, concur.